DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Merrick on 4/5/2022.

FOR THE CLAIMS:

Claim 20 is cancelled.

Allowable Subject Matter
Claims 1-17 and 19 allowed.

The following is an examiner’s statement of reasons for allowance of claims 1: 
The prior art does not teach or suggest a display device having a folding area, and a first and second unfolding area located on opposite sides of the folding area; a first circuit board attached to a display panel of the display module and disposed under the display module comprising: a base film, a first driving IC disposed in the first unfolding area and a second driving IC disposed in the second unfolding area, the first and second driving ICs do not overlap each other in a thickness direction during folding; in combination with all other features claimed.
Regarding claim 2-14, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

The following is an examiner’s statement of reasons for allowance of claims 15: 
The prior art does not teach or suggest a display device having a folding area, and a first and second unfolding area located on opposite sides of the folding area; a first circuit board disposed under the display device and attached to a display panel, a first indented portion is recessed from the first edge of the first circuit board in the folding area, and a plurality of folding holes defined in the first circuit board passing through in a thickness direction between the first indented portion and a second edge facing the first edge of the first circuit board in the folding area; in combination with all other features claimed.
Regarding claims 16-17 and 19, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jung et al. (US PG. Pub. 2020/0152109) discloses a foldable display and driving method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847